DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1-4, 11, 17, & 19 recite receiving a discrepancy flag associated with a particular geographic location from a vehicle operating in a geographic region, the discrepancy flag generated based on a comparison of a local localization map of the vehicle with scan data for a field of view, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “One or more tangible mon-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system, a network, a sensor, A method, A system, memory of the vehicle, at least one processor, computing device, network connectivity, a first bandwidth, and a second bandwidth, fleet manager,” language,  “receiving a discrepancy flag associated with a particular geographic location from a vehicle operating in a geographic region, the discrepancy flag generated based on a comparison of a local localization map of the vehicle with scan data for a field of view” in the context of this claim encompasses the user discerning an obstacle on a road that is not indicated on the map of the vehicle. 
The limitation of receiving the scan data, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “One or more tangible mon-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system, a network, a sensor, A method, A system, memory of the vehicle, at least one processor, computing device, network connectivity, a first bandwidth, and a second bandwidth, fleet manager,” language, “receiving the scan data” in the context of this claim encompasses the user receiving a picture of the environment where the obstacle was found. 
Likewise, updating a segment of a global localization map corresponding to the discrepancy flag using the scan data, identifying a plurality of vehicles operating in the geographic region, selectively pushing the segment of the global localization map to the plurality of vehicles and a location of the plurality of vehicles within the geographic region is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “One or more tangible mon-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system, a network, a sensor, A method, A system, memory of the vehicle, at least one processor, computing device, network connectivity, a first bandwidth, and a second bandwidth, fleet manager,” language, “updating a segment of a global localization map corresponding to the discrepancy flag using the scan data, identifying a plurality of vehicles operating in the geographic region, selectively pushing the segment of the global localization map to the plurality of vehicles and a location of the plurality of vehicles within the geographic region” in the context of this claim encompasses the user updating the map and sending a notification to each user of the vehicles. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Also, selectively pushing the segment of the global localization map to the plurality of vehicles based on a location of each of the plurality of vehicles within the geographic region, the first subset of the plurality of vehicles receiving the segment of the global localization map at a first time and a second subset of the plurality of vehicles receiving the segment of the global localization map at a second time later than the first time is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “One or more tangible mon-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system, a network, a sensor, A method, A system, memory of the vehicle, at least one processor, computing device, network connectivity, a first bandwidth, and a second bandwidth, fleet manager,” language, “selectively pushing the segment of the global localization map to the plurality of vehicles based on a location of each of the plurality of vehicles within the geographic region, the first subset of the plurality of vehicles receiving the segment of the global localization map at a first time and a second subset of the plurality of vehicles receiving the segment of the global localization map at a second time later than the first time” in the context of this claim encompasses the user updating the map and sending a notification to each user of the vehicles in the region instantly and sending to other vehicles not in the region at a later time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “One or more tangible mon-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system, a network, a sensor, A method, A system, memory of the vehicle, at least one processor, computing device, network connectivity, a first bandwidth, and a second bandwidth, fleet manager,”. The devices are recited at a high-level of generality (i.e., device configured to update a localization map) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “One or more tangible mon-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system, a network, a sensor, A method, A system, memory of the vehicle, at least one processor, computing device, network connectivity, a first bandwidth, and a second bandwidth, fleet manager,”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 5 & 15, wherein the segment of the global localization map is further selectively pushed based on a discrepancy type of the discrepancy flag, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the segment of the global localization map is further selectively pushed based on a discrepancy type of the discrepancy flag” in the context of this claim encompasses the user depicting how major the obstacle is and determining how fast to send out the update. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to update a localization map) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 6, 16, & 20, wherein the discrepancy type includes at least one of traffic flow related, localization related, transient, or permanent, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the discrepancy type includes at least one of traffic flow related, localization related, transient, or permanent” in the context of this claim encompasses a user depicting if the discrepancy is an obstacle or bad communication. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to update a localization map) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 7, 14, & 18 wherein the comparison of the local localization map of the vehicle with the scan data includes an alignment of a constellation of real features in the field of view of the vehicle detected in the scan data with a constellation of georeferenced features represented in the local localization map, the discrepancy flag being generated based on one or more discrepancies in the alignment, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the comparison of the local localization map of the vehicle with the scan data includes an alignment of a constellation of real features in the field of view of the vehicle detected in the scan data with a constellation of georeferenced features represented in the local localization map, the discrepancy flag being generated based on one or more discrepancies in the alignment” in the context of this claim encompasses the user detecting the obstacle based on the comparison of the picture of the environment and making sure it is the same area that is depicted incorrectly in the map. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect the overlapping region of present vehicle and the obstacle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 8 wherein the plurality of vehicles are identified by querying for a list of vehicles operating in the geographic region, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the plurality of vehicles are identified by querying for a list of vehicles operating in the geographic region” in the context of this claim encompasses a user asking for a list of vehicles that are in the area to send the update. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to update the localization map) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 9 & 12-13, wherein the list of vehicles includes a first list including one or more first vehicles operating within a threshold distance of the particular geographic location and a second list include one or more second vehicles within the geographic region outside the threshold distance, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the list of vehicles includes a first list including one or more first vehicles operating within a threshold distance of the particular geographic location and a second list include one or more second vehicles within the geographic region outside the threshold distance” in the context of this claim encompasses a user depicting which vehicles are within a threshold distance or communication of the obstacle and which vehicles are not within a threshold distance or communication. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to update the localization map) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 10, wherein the first list includes a ranking of the one or more first vehicles determined based on an estimated time of arrival at the particular geographic location, the segment of the global localization map being selectively pushed to the one or more first vehicles based on the ranking, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first list includes a ranking of the one or more first vehicles determined based on an estimated time of arrival at the particular geographic location, the segment of the global localization map being selectively pushed to the one or more first vehicles based on the ranking” in the context of this claim encompasses a user ranking the vehicles to send the update to base on their arrival time to the obstacle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to update the localization map) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, & 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0316333A1 (“Levinson”).
As per claim 1 Levinson discloses
One or more tangible non-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system, the computer process comprising: 
receiving a discrepancy flag associated with a particular geographic location from a vehicle operating in a geographic region over a network (see at least Levinson, para. [0069]: As map data in map data repository 405a may be updated and/or validated periodically, a deviation may exist between the map data and an actual environment in which the autonomous vehicle is positioned. Therefore, localizer 468 may retrieve locally-derived map data generated by local map generator 440 to enhance localization.), 
the discrepancy flag generated based on a comparison of a local localization map of the vehicle with scan data for a field of view of at least one sensor of the vehicle (see at least Levinson, para. [0069]: According to some examples, localizer 468 may be configured to identify any amount of features in an environment, such that a set of features can one or more features, or all features. In a specific example, any amount of Lidar data (e.g., most or substantially all Lidar data) may be compared against data representing a map for purposes of localization. Generally, non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian, etc. Note that detection of dynamic objects, including obstacles, may be performed with or without map data. In particular, dynamic objects may be detected and tracked independently of map data (i.e., in the absence of map data). In some instances, 2D map data and 3D map data may be viewed as “global map data” or map data that has been validated at a point in time by autonomous vehicle service platform 401.); 
receiving the scan data from the vehicle over the network; updating a segment of a global localization map corresponding to the discrepancy flag using the scan data (see at least Levinson, para. [0072]: Map updater 406 is configured to receive map data (e.g., from local map generator 440, sensors 460, or any other component of autonomous vehicle controller 447), and is further configured to detect deviations, for example, of map data in map data repository 405a from a locally-generated map. Vehicle data controller 408 can cause map updater 406 to update reference data within repository 405 and facilitate updates to 2D, 3D, and/or 4D map data. In some cases, vehicle data controller 408 can control the rate at which local map data is received into autonomous vehicle service platform 408 as well as the frequency at which map updater 406 performs updating of the map data.); 
identifying a plurality of vehicles operating in the geographic region (see at least Levinson, para. [0076]: FIG. 7 is a diagram depicting an example of an autonomous vehicle service platform implementing redundant communication channels to maintain reliable communications with a fleet of autonomous vehicles, according to some embodiments. Diagram 700 depicts an autonomous vehicle service platform 701 including a reference data generator 705, a vehicle data controller 702, an autonomous vehicle fleet manager 703, a teleoperator manager 707, a simulator 740, and a policy manager 742. Reference data generator 705 is configured to generate and modify map data and route data (e.g., RNDF data).); and 
selectively pushing the segment of the global localization map to the plurality of vehicles based on a network connectivity of each of the plurality of vehicles and a location of each of the plurality of vehicles within the geographic region (see at least Levinson, para. [0076]: For example, vehicle data controller 702 may be configured to change a rate that data is exchanged between a fleet of autonomous vehicles and platform 701 based on quality levels of communication over channels 770.During bandwidth-constrained periods, for example, data communications may be prioritized such that teleoperation requests from autonomous vehicle 730 are prioritized highly to ensure delivery. Further, variable levels of data abstraction may be transmitted per vehicle over channels 770, depending on bandwidth available for a particular channel. For example, in the presence of a robust network connection, full Lidar data (e.g., substantially all Lidar data, but also may be less) may be transmitted, whereas in to the presence of a degraded or low-speed connection, simpler or more abstract depictions of the data may be transmitted (e.g., bounding boxes with associated metadata, etc.). & para. [0099]: FIG. 18 is a diagram illustrating an autonomous vehicle fleet manager implementing an autonomous vehicle communications link manager, according to some embodiments. Diagram 1800depicts an autonomous vehicle fleet manager that is configured to manage a fleet of autonomous vehicles 1830 transiting within a road network 1850 that coincides with a communication outage at an area identified as “reduced communication region” 1880. Autonomous vehicle fleet manager 1803 is coupled to a teleoperator 1808 via a teleoperator computing device 1804. Autonomous vehicle fleet manager 1803 is configured to receive policy data 1802 and environmental data 1806, as well as other data.).

As per claim 5 Levinson discloses
wherein the segment of the global localization map is further selectively pushed based on a discrepancy type of the discrepancy flag (see at least Levinson, para. [0076]: For example, vehicle data controller 702 may be configured to change a rate that data is exchanged between a fleet of autonomous vehicles and platform 701 based on quality levels of communication over channels 770.During bandwidth-constrained periods, for example, data communications may be prioritized such that teleoperation requests from autonomous vehicle 730 are prioritized highly to ensure delivery. & para. [0099]: FIG. 18 is a diagram illustrating an autonomous vehicle fleet manager implementing an autonomous vehicle communications link manager, according to some embodiments. Diagram 1800depicts an autonomous vehicle fleet manager that is configured to manage a fleet of autonomous vehicles 1830 transiting within a road network 1850 that coincides with a communication outage at an area identified as “reduced communication region” 1880. Autonomous vehicle fleet manager 1803 is coupled to a teleoperator 1808 via a teleoperator computing device 1804. Autonomous vehicle fleet manager 1803 is configured to receive policy data 1802 and environmental data 1806, as well as other data. Further to diagram 1800, an autonomous vehicle communications link manager 1820 is shown to include an environment event detector 1831, a policy adaption determinator 1832, and a transit request processor 1834. Environment event detector 1831 is configured to receive environmental data1806 specifying a change within the environment in which autonomous vehicle service is implemented. For example, environmental data 1806 may specify that region 1880 has degraded communication services, which may affect the autonomous vehicle service. Policy adaption determinator 1832 may specify parameters with which to apply when receiving transit requests during such an event (e.g., during a loss of communications).).

As per claim 6 Levinson discloses
wherein the discrepancy type includes at least one of traffic flow related, localization related, transient, or permanent (see at least Levinson, para. [0087]: In particular, an autonomous vehicle controller and/or its components can predict that a distant obstacle may be problematic and preemptively cause planner 1164 to invoke teleoperations prior to the autonomous vehicle reaching the obstacle. Otherwise, the autonomous vehicle may cause a delay by transitioning to a safe state upon encountering the obstacle or scenario (e.g., pulling over and off the roadway). In another example, teleoperations may be automatically invoked prior to an autonomous vehicle approaching a particular location that is known to be difficult to navigate. This determination may optionally take into consideration other factors, including the time of day, the position of the sun, if such situation is likely to cause a disturbance to the reliability of sensor readings, and traffic or accident data derived from a variety of sources.).

As per claim 7 Levinson discloses
wherein the comparison of the local localization map of the vehicle with the scan data includes an alignment of a constellation of real features in the field of view of the vehicle detected in the scan data with a constellation of georeferenced features represented in the local localization map (see at least Levinson, para. [0069]: According to some examples, localizer 468 may be configured to identify any amount of features in an environment, such that a set of features can one or more features, or all features. In a specific example, any amount of Lidar data (e.g., most or substantially all Lidar data) may be compared against data representing a map for purposes of localization. Generally, non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian, etc. Note that detection of dynamic objects, including obstacles, may be performed with or without map data. In particular, dynamic objects may be detected and tracked independently of map data (i.e., in the absence of map data). In some instances, 2D map data and 3D map data may be viewed as “global map data” or map data that has been validated at a point in time by autonomous vehicle service platform 401.), 
the discrepancy flag being generated based on one or more discrepancies in the alignment (see at least Levinson, para. [0069]: As map data in map data repository 405a may be updated and/or validated periodically, a deviation may exist between the map data and an actual environment in which the autonomous vehicle is positioned. Therefore, localizer 468 may retrieve locally-derived map data generated by local map generator 440 to enhance localization. Local map generator 440 is configured to generate local map data in real-time or near real-time. Optionally, local map generator 440 may receive static and dynamic object map data to enhance the accuracy of locally generated maps by, for example, disregarding dynamic objects in localization.).

As per claim 8 Levinson discloses
wherein the plurality of vehicles are identified by querying a fleet manager for a list of vehicles operating in the geographic region (see at least Levinson, para. [0099]: FIG. 18 is a diagram illustrating an autonomous vehicle fleet manager implementing an autonomous vehicle communications link manager, according to some embodiments. Diagram 1800depicts an autonomous vehicle fleet manager that is configured to manage a fleet of autonomous vehicles 1830 transiting within a road network 1850 that coincides with a communication outage at an area identified as “reduced communication region” 1880. Autonomous vehicle fleet manager 1803 is coupled to a teleoperator 1808 via a teleoperator computing device 1804...For example, environmental data 1806 may specify that region 1880 has degraded communication services, which may affect the autonomous vehicle service. Policy adaption determinator 1832 may specify parameters with which to apply when receiving transit requests during such an event (e.g., during a loss of communications). Transit request processor 1834 is configured to process transit requests in view of the degraded communications. In this example, a user 1888 is requesting autonomous vehicle service. Further, transit request processor 1834 includes logic to apply an adapted policy for modifying the way autonomous vehicles are dispatched so to avoid complications due to poor communications. & para. [0101]: FIG. 19 is an example of a flow diagram to determine actions for autonomous vehicles during an event, such as degraded or lost communications, according to some embodiments. At 1901, flow1900 begins. Policy data is received, whereby the policy data defines parameters with which to apply to transit requests in a geographical region during an event. At 1902, one or more of the following actions may be implemented: (1) dispatch a subset of autonomous vehicles to geographic locations in the portion of the geographic location, the subset of autonomous vehicles being configured to either park at specific geographic locations and each serve as a static communication relay, or transit in a geographic region to each serve as a mobile communication relay, (2) implement peer-to-peer communications among a portion of the pool of autonomous vehicles associated with the portion of the geographic region, (3) provide to the autonomous vehicles an event policy that describes a route to egress the portion of the geographic region during an event, (4) invoke teleoperations, and (5)recalculate paths so as to avoid the geographic portion. Subsequent to implementing the action, the fleet of autonomous vehicles is monitored at 1914.).

As per claim 17 Levinson discloses
A system for localization, the system comprising: 
at least one sensor of a vehicle capturing scan data for a field of view (see at least Levinson, para. [0064]: Perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data.), 
memory of the vehicle storing a local localization map for a geographic region (see at least Levinson, para. [0132]: In the example shown, system memory 3306 can include various modules that include executable instructions to implement functionalities described herein. System memory 3306 may include an operating system (“O/S”) 3332, as well as an application 3336 and/or logic module(s) 3359.In the example shown in FIG. 33, system memory 3306 includes an autonomous vehicle (“AV”)controller module 3350 and/or its components (e.g., a perception engine module, a localization module, a planner module, and/or a motion controller module), any of which, or one or more portions of which, can be configured to facilitate an autonomous vehicle service by implementing one or more functions described herein.); and 
at least one processor generating a discrepancy flag associated with a particular geographic location based on a detection of at least one discrepancy between the local localization map of the vehicle and scan data for the field of view of the at least one sensor of the vehicle  (see at least Levinson, para. [0069]: As map data in map data repository 405a may be updated and/or validated periodically, a deviation may exist between the map data and an actual environment in which the autonomous vehicle is positioned. Therefore, localizer 468 may retrieve locally-derived map data generated by local map generator 440 to enhance localization.), 
the discrepancy flag and the scan data being selectively transmitted to a computing device over a network based on a network connectivity of the vehicle and a discrepancy type of the at least one discrepancy (see at least Levinson, para. [0076]: For example, vehicle data controller 702 may be configured to change a rate that data is exchanged between a fleet of autonomous vehicles and platform 701 based on quality levels of communication over channels 770.During bandwidth-constrained periods, for example, data communications may be prioritized such that teleoperation requests from autonomous vehicle 730 are prioritized highly to ensure delivery. Further, variable levels of data abstraction may be transmitted per vehicle over channels 770, depending on bandwidth available for a particular channel. For example, in the presence of a robust network connection, full Lidar data (e.g., substantially all Lidar data, but also may be less) may be transmitted, whereas in to the presence of a degraded or low-speed connection, simpler or more abstract depictions of the data may be transmitted (e.g., bounding boxes with associated metadata, etc.).).

As per claim 18 Levinson discloses
wherein the detection of the at least one discrepancy is based on an alignment of a constellation of real features in the field of view of the vehicle detected in the scan data with a constellation of georeferenced features represented in the local localization map (see at least Levinson, para. [0069]: According to some examples, localizer 468 may be configured to identify any amount of features in an environment, such that a set of features can one or more features, or all features. In a specific example, any amount of Lidar data (e.g., most or substantially all Lidar data) may be compared against data representing a map for purposes of localization. Generally, non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian, etc. Note that detection of dynamic objects, including obstacles, may be performed with or without map data. In particular, dynamic objects may be detected and tracked independently of map data (i.e., in the absence of map data). In some instances, 2D map data and 3D map data may be viewed as “global map data” or map data that has been validated at a point in time by autonomous vehicle service platform 401.).

As per claim 19 Levinson discloses
wherein the discrepancy flag and the scan data is selectively transmitted to the computing device for updating a segment of a global localization map corresponding to the discrepancy flag using the scan data (see at least Levinson, para. [0072]: Map updater 406 is configured to receive map data (e.g., from local map generator 440, sensors 460, or any other component of autonomous vehicle controller 447), and is further configured to detect deviations, for example, of map data in map data repository 405a from a locally-generated map. Vehicle data controller 408 can cause map updater 406 to update reference data within repository 405 and facilitate updates to 2D, 3D, and/or 4D map data. In some cases, vehicle data controller 408 can control the rate at which local map data is received into autonomous vehicle service platform 408 as well as the frequency at which map updater 406 performs updating of the map data.).

As per claim 20 Levinson discloses
wherein the discrepancy type includes at least one of traffic flow related, localization related, transient, or permanent (see at least Levinson, para. [0087]: In particular, an autonomous vehicle controller and/or its components can predict that a distant obstacle may be problematic and preemptively cause planner 1164 to invoke teleoperations prior to the autonomous vehicle reaching the obstacle. Otherwise, the autonomous vehicle may cause a delay by transitioning to a safe state upon encountering the obstacle or scenario (e.g., pulling over and off the roadway). In another example, teleoperations may be automatically invoked prior to an autonomous vehicle approaching a particular location that is known to be difficult to navigate. This determination may optionally take into consideration other factors, including the time of day, the position of the sun, if such situation is likely to cause a disturbance to the reliability of sensor readings, and traffic or accident data derived from a variety of sources.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 11-12, & 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, in view of US 2018/0122234A1 (“Nascimento”).
As per claim 2 Levinson discloses
further comprising: identifying a first subset of the plurality of vehicles having at least one of a proximity to the particular geographic location or a planned route intersecting the particular geographic location (see at least Levinson, para. [0076]: During bandwidth-constrained periods, for example, data communications may be prioritized such that teleoperation requests from autonomous vehicle 730 are prioritized highly to ensure delivery. & para. [0099]: FIG. 18 is a diagram illustrating an autonomous vehicle fleet manager implementing an autonomous vehicle communications link manager, according to some embodiments. Diagram 1800 depicts an autonomous vehicle fleet manager that is configured to manage a fleet of autonomous vehicles 1830 transiting within a road network 1850 that coincides with a communication outage at an area identified as “reduced communication region” 1880... Environment event detector 1831 is configured to receive environmental data1806 specifying a change within the environment in which autonomous vehicle service is implemented. For example, environmental data 1806 may specify that region 1880 has degraded communication services, which may affect the autonomous vehicle service. Policy adaption determinator 1832 may specify parameters with which to apply when receiving transit requests during such an event (e.g., during a loss of communications). Transit request processor 1834 is configured to process transit requests in view of the degraded communications. In this example, a user 1888 is requesting autonomous vehicle service. Further, transit request processor 1834 includes logic to apply an adapted policy for modifying the way autonomous vehicles are dispatched so to avoid complications due to poor communications.), 
the segment of the global localization map pushed to the first subset of the plurality of vehicles at a first time (see at least Levinson, para. [0076]: During bandwidth-constrained periods, for example, data communications may be prioritized such that teleoperation requests from autonomous vehicle 730 are prioritized highly to ensure delivery. Further, variable levels of data abstraction may be transmitted per vehicle over channels 770, depending on bandwidth available for a particular channel. For example, in the presence of a robust network connection, full Lidar data (e.g., substantially all Lidar data, but also may be less) may be transmitted, whereas in to the presence of a degraded or low-speed connection, simpler or more abstract depictions of the data may be transmitted (e.g., bounding boxes with associated metadata, etc.). & para. [0099]: FIG. 18 is a diagram illustrating an autonomous vehicle fleet manager implementing an autonomous vehicle communications link manager, according to some embodiments. Diagram 1800 depicts an autonomous vehicle fleet manager that is configured to manage a fleet of autonomous vehicles 1830 transiting within a road network 1850 that coincides with a communication outage at an area identified as “reduced communication region” 1880... Environment event detector 1831 is configured to receive environmental data1806 specifying a change within the environment in which autonomous vehicle service is implemented. For example, environmental data 1806 may specify that region 1880 has degraded communication services, which may affect the autonomous vehicle service. Policy adaption determinator 1832 may specify parameters with which to apply when receiving transit requests during such an event (e.g., during a loss of communications). Transit request processor 1834 is configured to process transit requests in view of the degraded communications. In this example, a user 1888 is requesting autonomous vehicle service. Further, transit request processor 1834 includes logic to apply an adapted policy for modifying the way autonomous vehicles are dispatched so to avoid complications due to poor communications.), 
Levinson does not explicitly disclose
the segment of the globalization pushed to a second subset of the plurality of vehicles at a second time later than the first time.
Nascimento teaches
the segment of the globalization pushed to a second subset of the plurality of vehicles at a second time later than the first time (see at least Nascimento, para. [0189-0190]: Such traffic information may, for example, comprise traffic intersection context information (or context information for any traffic control area, for example, an on/off ramp, a parking area, a busy street, a toll plaza, a highway or roadway, etc.). Various examples of such traffic intersection (or other controlled area) context information are provided herein. Such traffic intersection context information may, for example, comprise information regarding traffic control system state (or operation), for example traffic light status or planned status. Also for example, such intersection context information may comprise information regarding the amount of congestion at an intersection, obstacles at an intersection, traffic flow rate through an intersection, duration of planned traffic control signals, etc...Block 930 may comprise receiving the traffic information synchronously or asynchronously, for example by requesting such information from other MAPs, by receiving such information in an unsolicited manner, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to incorporate the teaching of the segment of the globalization pushed to a second subset of the plurality of vehicles at a second time later than the first time of Nascimento in order to improve the efficiency, environmental impact and social value of municipal city operations and transportation services (see at least Nascimento, para. [0043]).

As per claim 3 Levinson discloses
wherein the segment of the global localization map is pushed to the first subset of the plurality of vehicles via a first network bandwidth and to the second subset of the plurality of vehicles at a second network bandwidth, the second network bandwidth being higher than the first network bandwidth (see at least Levinson, para. [0076]: During bandwidth-constrained periods, for example, data communications may be prioritized such that teleoperation requests from autonomous vehicle 730 are prioritized highly to ensure delivery. Further, variable levels of data abstraction may be transmitted per vehicle over channels 770, depending on bandwidth available for a particular channel. For example, in the presence of a robust network connection, full Lidar data (e.g., substantially all Lidar data, but also may be less) may be transmitted, whereas in to the presence of a degraded or low-speed connection, simpler or more abstract depictions of the data may be transmitted (e.g., bounding boxes with associated metadata, etc.).).

As per claim 4 Levinson discloses
wherein the segment of the global localization map is selectively pushed to a first subset of the plurality of vehicles synchronously (see at least Levinson, para. [0063]: Localizer 368 is configured to receive sensor data from one or more sources, such as GPS data 352, wheel data, IMU data 354, Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data). Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330. According to some examples, localizer 368 may generate or update the pose or position of any autonomous vehicle in real-time or near real-time.).
Levinson does not explicitly disclose
wherein the segment of the global localization map is selectively pushed to a second subset of the plurality of vehicles asynchronously.
Nascimento teaches
wherein the segment of the global localization map is selectively pushed to a second subset of the plurality of vehicles asynchronously (see at least Nascimento, para. [0189-0190]: Such traffic information may, for example, comprise traffic intersection context information (or context information for any traffic control area, for example, an on/off ramp, a parking area, a busy street, a toll plaza, a highway or roadway, etc.). Various examples of such traffic intersection (or other controlled area) context information are provided herein. Such traffic intersection context information may, for example, comprise information regarding traffic control system state (or operation), for example traffic light status or planned status. Also for example, such intersection context information may comprise information regarding the amount of congestion at an intersection, obstacles at an intersection, traffic flow rate through an intersection, duration of planned traffic control signals, etc...Block 930 may comprise receiving the traffic information synchronously or asynchronously, for example by requesting such information from other MAPs, by receiving such information in an unsolicited manner, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to incorporate the teaching of wherein the segment of the global localization map is selectively pushed to a second vehicle asynchronously of Nascimento in order to improve the efficiency, environmental impact and social value of municipal city operations and transportation services (see at least Nascimento, para. [0043]).

As per claim 11 Levinson discloses
A method for localization, the method comprising: 
receiving a discrepancy flag associated with a particular geographic location from a vehicle operation in a geographic region over a network (see at least Levinson, para. [0069]: As map data in map data repository 405a may be updated and/or validated periodically, a deviation may exist between the map data and an actual environment in which the autonomous vehicle is positioned. Therefore, localizer 468 may retrieve locally-derived map data generated by local map generator 440 to enhance localization.), 
the discrepancy flag generated based on a detection of at least one discrepancy between a local localization map of the vehicle and scan data for a field of view of at least one sensor of the vehicle (see at least Levinson, para. [0069]: According to some examples, localizer 468 may be configured to identify any amount of features in an environment, such that a set of features can one or more features, or all features. In a specific example, any amount of Lidar data (e.g., most or substantially all Lidar data) may be compared against data representing a map for purposes of localization. Generally, non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian, etc. Note that detection of dynamic objects, including obstacles, may be performed with or without map data. In particular, dynamic objects may be detected and tracked independently of map data (i.e., in the absence of map data). In some instances, 2D map data and 3D map data may be viewed as “global map data” or map data that has been validated at a point in time by autonomous vehicle service platform 401.); 
receiving the scan data from the vehicle over the network; updating a segment of a global localization map corresponding to the discrepancy flag using the scan data (see at least Levinson, para. [0072]: Map updater 406 is configured to receive map data (e.g., from local map generator 440, sensors 460, or any other component of autonomous vehicle controller 447), and is further configured to detect deviations, for example, of map data in map data repository 405a from a locally-generated map. Vehicle data controller 408 can cause map updater 406 to update reference data within repository 405 and facilitate updates to 2D, 3D, and/or 4D map data. In some cases, vehicle data controller 408 can control the rate at which local map data is received into autonomous vehicle service platform 408 as well as the frequency at which map updater 406 performs updating of the map data.);
identifying a plurality of vehicles associated with the geographic region (see at least Levinson, para. [0076]: FIG. 7 is a diagram depicting an example of an autonomous vehicle service platform implementing redundant communication channels to maintain reliable communications with a fleet of autonomous vehicles, according to some embodiments. Diagram 700 depicts an autonomous vehicle service platform 701 including a reference data generator 705, a vehicle data controller 702, an autonomous vehicle fleet manager 703, a teleoperator manager 707, a simulator 740, and a policy manager 742. Reference data generator 705 is configured to generate and modify map data and route data (e.g., RNDF data).); 
identifying a first subset of the plurality of vehicles based on the particular geographic location (see at least Levinson, para. [0076]: During bandwidth-constrained periods, for example, data communications may be prioritized such that teleoperation requests from autonomous vehicle 730 are prioritized highly to ensure delivery. Further, variable levels of data abstraction may be transmitted per vehicle over channels 770, depending on bandwidth available for a particular channel. For example, in the presence of a robust network connection, full Lidar data (e.g., substantially all Lidar data, but also may be less) may be transmitted, whereas in to the presence of a degraded or low-speed connection, simpler or more abstract depictions of the data may be transmitted (e.g., bounding boxes with associated metadata, etc.).), and 
selectively pushing the segment of the global localization map to the plurality of vehicles based on a location of each of the plurality of vehicles within the geographic region (see at least Levinson, para. [0076]: For example, vehicle data controller 702 may be configured to change a rate that data is exchanged between a fleet of autonomous vehicles and platform 701 based on quality levels of communication over channels 770.During bandwidth-constrained periods, for example, data communications may be prioritized such that teleoperation requests from autonomous vehicle 730 are prioritized highly to ensure delivery. Further, variable levels of data abstraction may be transmitted per vehicle over channels 770, depending on bandwidth available for a particular channel. For example, in the presence of a robust network connection, full Lidar data (e.g., substantially all Lidar data, but also may be less) may be transmitted, whereas in to the presence of a degraded or low-speed connection, simpler or more abstract depictions of the data may be transmitted (e.g., bounding boxes with associated metadata, etc.). & para. [0099]: FIG. 18 is a diagram illustrating an autonomous vehicle fleet manager implementing an autonomous vehicle communications link manager, according to some embodiments. Diagram 1800depicts an autonomous vehicle fleet manager that is configured to manage a fleet of autonomous vehicles 1830 transiting within a road network 1850 that coincides with a communication outage at an area identified as “reduced communication region” 1880. Autonomous vehicle fleet manager 1803 is coupled to a teleoperator 1808 via a teleoperator computing device 1804. Autonomous vehicle fleet manager 1803 is configured to receive policy data 1802 and environmental data 1806, as well as other data.), 
the first subset of the plurality of vehicles receiving the segment of the global localization map at a first time (see at least Levinson, para. [0063]: Localizer 368 is configured to receive sensor data from one or more sources, such as GPS data 352, wheel data, IMU data 354, Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data). Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330. According to some examples, localizer 368 may generate or update the pose or position of any autonomous vehicle in real-time or near real-time.) 
Levinson does not explicitly disclose
a second vehicle receiving the segment of the global localization map at a second time later than the first time.
Nascimento teaches
a second vehicle receiving the segment of the global localization map at a second time later than the first time (see at least Nascimento, para. [0189-0190]: Such traffic information may, for example, comprise traffic intersection context information (or context information for any traffic control area, for example, an on/off ramp, a parking area, a busy street, a toll plaza, a highway or roadway, etc.). Various examples of such traffic intersection (or other controlled area) context information are provided herein. Such traffic intersection context information may, for example, comprise information regarding traffic control system state (or operation), for example traffic light status or planned status. Also for example, such intersection context information may comprise information regarding the amount of congestion at an intersection, obstacles at an intersection, traffic flow rate through an intersection, duration of planned traffic control signals, etc...Block 930 may comprise receiving the traffic information synchronously or asynchronously, for example by requesting such information from other MAPs, by receiving such information in an unsolicited manner, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to incorporate the teaching of a second vehicle receiving the segment of the global localization map at a second time later than the first time of Nascimento in order to improve the efficiency, environmental impact and social value of municipal city operations and transportation services (see at least Nascimento, para. [0043]).

As per claim 12 Levinson discloses
wherein the first subset of the plurality of vehicles is identified based on at least one of a proximity to the particular geographic location or a planned route intersecting the particular geographic location (see at least Levinson, para. [0076]: For example, vehicle data controller 702 may be configured to change a rate that data is exchanged between a fleet of autonomous vehicles and platform 701 based on quality levels of communication over channels 770.During bandwidth-constrained periods, for example, data communications may be prioritized such that teleoperation requests from autonomous vehicle 730 are prioritized highly to ensure delivery. & para. [0099]: FIG. 18 is a diagram illustrating an autonomous vehicle fleet manager implementing an autonomous vehicle communications link manager, according to some embodiments. Diagram 1800depicts an autonomous vehicle fleet manager that is configured to manage a fleet of autonomous vehicles 1830 transiting within a road network 1850 that coincides with a communication outage at an area identified as “reduced communication region” 1880. Autonomous vehicle fleet manager 1803 is coupled to a teleoperator 1808 via a teleoperator computing device 1804. Autonomous vehicle fleet manager 1803 is configured to receive policy data 1802 and environmental data 1806, as well as other data. Further to diagram 1800, an autonomous vehicle communications link manager 1820 is shown to include an environment event detector 1831, a policy adaption determinator 1832, and a transit request processor 1834. Environment event detector 1831 is configured to receive environmental data1806 specifying a change within the environment in which autonomous vehicle service is implemented. For example, environmental data 1806 may specify that region 1880 has degraded communication services, which may affect the autonomous vehicle service. Policy adaption determinator 1832 may specify parameters with which to apply when receiving transit requests during such an event (e.g., during a loss of communications).).

As per claim 14 Levinson discloses
wherein the detection of the at least one discrepancy is based on an alignment of a constellation of real features in the field of view of the vehicle detected in the scan data with a constellation of georeferenced features represented in the local localization map (see at least Levinson, para. [0069]: According to some examples, localizer 468 may be configured to identify any amount of features in an environment, such that a set of features can one or more features, or all features. In a specific example, any amount of Lidar data (e.g., most or substantially all Lidar data) may be compared against data representing a map for purposes of localization. Generally, non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian, etc. Note that detection of dynamic objects, including obstacles, may be performed with or without map data. In particular, dynamic objects may be detected and tracked independently of map data (i.e., in the absence of map data). In some instances, 2D map data and 3D map data may be viewed as “global map data” or map data that has been validated at a point in time by autonomous vehicle service platform 401.).

As per claim 15 Levinson discloses
wherein the segment of the global localization map is further selectively pushed based on a discrepancy type of the discrepancy flag (see at least Levinson, para. [0076]: For example, vehicle data controller 702 may be configured to change a rate that data is exchanged between a fleet of autonomous vehicles and platform 701 based on quality levels of communication over channels 770.During bandwidth-constrained periods, for example, data communications may be prioritized such that teleoperation requests from autonomous vehicle 730 are prioritized highly to ensure delivery. & para. [0099]: FIG. 18 is a diagram illustrating an autonomous vehicle fleet manager implementing an autonomous vehicle communications link manager, according to some embodiments. Diagram 1800depicts an autonomous vehicle fleet manager that is configured to manage a fleet of autonomous vehicles 1830 transiting within a road network 1850 that coincides with a communication outage at an area identified as “reduced communication region” 1880. Autonomous vehicle fleet manager 1803 is coupled to a teleoperator 1808 via a teleoperator computing device 1804. Autonomous vehicle fleet manager 1803 is configured to receive policy data 1802 and environmental data 1806, as well as other data. Further to diagram 1800, an autonomous vehicle communications link manager 1820 is shown to include an environment event detector 1831, a policy adaption determinator 1832, and a transit request processor 1834. Environment event detector 1831 is configured to receive environmental data1806 specifying a change within the environment in which autonomous vehicle service is implemented. For example, environmental data 1806 may specify that region 1880 has degraded communication services, which may affect the autonomous vehicle service. Policy adaption determinator 1832 may specify parameters with which to apply when receiving transit requests during such an event (e.g., during a loss of communications).).

As per claim 16 Levinson discloses
wherein the discrepancy type includes at least one of traffic flow related, localization related, transient, or permanent (see at least Levinson, para. [0087]: In particular, an autonomous vehicle controller and/or its components can predict that a distant obstacle may be problematic and preemptively cause planner 1164 to invoke teleoperations prior to the autonomous vehicle reaching the obstacle. Otherwise, the autonomous vehicle may cause a delay by transitioning to a safe state upon encountering the obstacle or scenario (e.g., pulling over and off the roadway). In another example, teleoperations may be automatically invoked prior to an autonomous vehicle approaching a particular location that is known to be difficult to navigate. This determination may optionally take into consideration other factors, including the time of day, the position of the sun, if such situation is likely to cause a disturbance to the reliability of sensor readings, and traffic or accident data derived from a variety of sources.).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, in view of US 2018/0342165A1  (“Sweeney”).
As per claim 9 Levinson does not explicitly discloses
wherein the list of vehicles includes a first list including one or more first vehicles operating within a threshold distance of the particular geographic location and a second list include one or more second vehicles within the geographic region outside the threshold distance.
Sweeney teaches
wherein the list of vehicles includes a first list including one or more first vehicles operating within a threshold distance of the particular geographic location and a second list include one or more second vehicles within the geographic region outside the threshold distance (see at least Sweeney, para. [0043]: Accordingly, given the nature of the local anomaly, the routing manager 120 can filter out candidate drivers based on their recording equipment. The routing manager 120 can do so by accessing the driver profiles 142 of a set of candidate drivers within a predetermined distance or time from the local anomaly, identifying their sensor data recording resources, and filtering accordingly. As provided herein, the sensor data recording resources of the drivers can include image capturing resources of the driver's computing device 185, a video recording device, such as a dashboard camera 181, or specialized recording equipment, such as LIDAR sensors or stereoscopic cameras. According to one example, in identifying a local anomaly that requires a map update 126, the data analyzer 150 can transmit an update trigger 153 to the map manager 125 to pull the stale localization map for updating. In conjunction, the routing manager 120 can select a driver of a specialized vehicle 188 including sensors and recording devices, and transmit a routing invitation 124 to that driver. & para. [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to incorporate the teaching of wherein the list of vehicles includes a first list including one or more first vehicles operating within a threshold distance of the particular geographic location and a second list include one or more second vehicles within the geographic region outside the threshold distance of Sweeney in order to transmit an update to AVs intersecting the local anomaly to enable the intersecting AVs to resolve the local anomaly (see at least Sweeney, para. [0001]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, in view of Sweeney, and further in view of US 2014/0278029A1 (“Tonguz”).
As per claim 10 Levinson does not explicitly disclose
wherein the first list includes a ranking of the one or more first vehicles determined based on an estimated time of arrival at the particular geographic location, the segment of the global localization map being selectively pushed to the one or more first vehicles based on the ranking. 
Tonguz teaches
wherein the first list includes a ranking of the one or more first vehicles determined based on an estimated time of arrival at the particular geographic location, the segment of the global localization map being selectively pushed to the one or more first vehicles based on the ranking (see at least Tonguz, para. [0043]: The traffic coordinator can be elected from among candidates in the ad-hoc vehicle-based network based on any one or more of a number of different factors, including those factors that indicate the ability to stop safely before a conflict zone, the ability to influence the traffic flow through the conflict zone, the traffic density on the various approaches to the travel-priority conflict zone, past waiting times, and others. For example, a subset of candidates for coordinators may be identified as those leading their respective queue of vehicles on a given approach to a priority-conflict zone. In this example, these vehicles will be the first to arrive at the conflict zone, and are therefore more likely to be in communicative contact with vehicles approaching the conflict zone from other directions. This arrangement facilitates, but is not required for, V2V communication. Furthermore, those vehicles leading their respective queues can prevent the vehicles trailing them from proceeding further, thereby controlling the vehicular traffic flow if so required by the DTCP. Other factors that can be used to elect the coordinator include, for example, the ability to stop safely before entering the potential travel-priority-conflict zone, the presence of possible barriers to V2V communication, a priority status of one or more vehicles approaching the potential conflict zone, referred to herein as a "priority vehicle" (e.g., emergency-service vehicles, mass-transit vehicles, vehicles involved in a funeral procession, etc.), traffic planning policies favoring higher traffic flow in a given direction, and road features (e.g., blind spots, road curvature, local road topography, vehicle density generally and on specific approaches to the conflict zone, etc.). Those skilled in the art will appreciate that other factors can also be used to elect a traffic coordinator.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to incorporate the teaching of wherein the first list includes a ranking of the one or more first vehicles determined based on an estimated time of arrival at the particular geographic location, the segment of the global localization map being selectively pushed to the one or more first vehicles based on the ranking of Tonguz in order to promote traffic safety and efficiency (see at least Tonguz, para. [0003]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, in view of Nascimento, in view of Sweeney.
As per claim 13 Levinson does not explicitly disclose
wherein the first subset of the plurality of vehicles is identified based on a threshold distance from the particular geographic location 
Sweeney teaches
wherein the first subset of the plurality of vehicles is identified based on a threshold distance from the particular geographic location (see at least Sweeney, para. [0043]: Accordingly, given the nature of the local anomaly, the routing manager 120 can filter out candidate drivers based on their recording equipment. The routing manager 120 can do so by accessing the driver profiles 142 of a set of candidate drivers within a predetermined distance or time from the local anomaly, identifying their sensor data recording resources, and filtering accordingly. As provided herein, the sensor data recording resources of the drivers can include image capturing resources of the driver's computing device 185, a video recording device, such as a dashboard camera 181, or specialized recording equipment, such as LIDAR sensors or stereoscopic cameras. According to one example, in identifying a local anomaly that requires a map update 126, the data analyzer 150 can transmit an update trigger 153 to the map manager 125 to pull the stale localization map for updating. In conjunction, the routing manager 120 can select a driver of a specialized vehicle 188 including sensors and recording devices, and transmit a routing invitation 124 to that driver. & para. [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to incorporate the teaching of wherein the list of vehicles includes a first list including one or more first vehicles operating within a threshold distance of the particular geographic location and a second list include one or more second vehicles within the geographic region outside the threshold distance of Sweeney in order to transmit an update to AVs intersecting the local anomaly to enable the intersecting AVs to resolve the local anomaly (see at least Sweeney, para. [0001]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        

/Angelina Shudy/Primary Examiner, Art Unit 3668